Citation Nr: 0010656	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-01 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for a coronary artery 
bypass, to include as secondary to service-connected 
gastritis medicamentosa.

2.	Entitlement to service connection for hypertension 
secondary to service-connected gastritis medicamentosa.

3.	Entitlement to service connection for ulcers residuals 
secondary to service-connected gastritis medicamentosa.	

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcer residuals 
(gastrectomy, pyloroplasty and vagotomy).

6.	Whether the appellant has filed a timely substantive 
appeal for his claim of entitlement to an increased 
(compensable) evaluation for gastritis medicamentosa.	

7.	Entitlement to an increased (compensable) evaluation for 
gastritis medicamentosa.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from March, October, and 
December 1996 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The Board observes that the veteran's claims of entitlement 
to service connection for hypertension and ulcer residuals 
were previously denied by the RO in a final October 1992 
rating decision.  As the veteran subsequently attempted to 
reopen his claims of entitlement to service connection for 
hypertension and ulcer residuals in March 1995, these issues 
are styled as whether new and material evidence has been 
submitted to reopen claims for service connection for 
hypertension and ulcer residuals. 

The Board notes that the veteran, in correspondence received 
in July 1996, appears to have raised the issues of 
entitlement to service connection for gout and arthritis. As 
these issues have not been developed or certified for the 
BVA's review, they are not herein addressed, but are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for a coronary artery bypass, to include 
as secondary to service-connected gastritis medicamentosa, 
hypertension secondary to service-connected gastritis 
medicamentosa, and ulcer residuals secondary to service-
connected gastritis medicamentosa that are plausible or 
capable of substantiation.

2.	In October 1992, the RO denied entitlement to service 
connection for hypertension and ulcer residuals.

3.	Evidence submitted since the October 1992 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for hypertension and ulcer 
residuals.

4.	The appellant was notified on March 11, 1996, that his 
claim for an increased (compensable) evaluation for gastritis 
medicamentosa had been denied and he was provided his 
appellate rights.

5.  The appellant submitted a Notice of Disagreement (NOD) 
within one year of this decision, and the RO subsequently 
sent the veteran a Statement of the Case.

6.	The appellant submitted a timely substantive appeal within 
one year of the date of notification of the March 1996 denial 
of an increased (compensable) evaluation for gastritis 
medicamentosa.





CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for a 
coronary artery bypass, to include as secondary to service-
connected gastritis medicamentosa, hypertension secondary to 
service-connected gastritis medicamentosa, and ulcer 
residuals secondary to service-connected gastritis 
medicamentosa are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.	The October 1992 rating decision, which denied entitlement 
to service connection for hypertension and ulcer residuals, 
is final.  38 U.S.C.A. § 7105 (West 1991).

3.	New and material evidence has not been submitted since the 
October 1992 rating decision to reopen the claims of 
entitlement to service connection for hypertension and ulcer 
residuals.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

4.	The appellant submitted a timely substantive appeal to the 
denial of his claim for an increased (compensable) evaluation 
for gastritis medicamentosa.  38 U.S.C.A. 
§ 7105(b),(d) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for a coronary 
artery bypass, to include as secondary to service-connected 
gastritis medicamentosa, hypertension secondary to service-
connected gastritis medicamentosa, and ulcer residuals 
secondary to service-connected gastritis medicamentosa.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well-
grounded claims, his appeal must fail with respect to these 
claims and there is no duty to assist him further in the 
development of these claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that the veteran's claims 
for service connection for a coronary artery bypass, to 
include as secondary to service-connected gastritis 
medicamentosa, hypertension secondary to service-connected 
gastritis medicamentosa, and ulcer residuals secondary to 
service-connected gastritis medicamentosa are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Further, cardiovascular disease 
may be presumed to have been incurred during service if it 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

Notwithstanding the above, however, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a claim for a benefit to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. § 3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In the present case, the service medical records, including 
the veteran's September 1946 discharge examination, are 
negative for any findings, treatment or diagnosis of any 
cardiovascular disease, including hypertension and 
arteriosclerotic heart disease.  Further, these records do 
not show that he underwent a coronary artery bypass 
inservice.  

The Board observes that the RO previously denied the 
veteran's claim of entitlement to service connection for 
hypertension in 1971 and 1992.

While post-service medical evidence indicates that the 
veteran underwent a coronary artery bypass in June 1996, no 
examiner has linked this operation with either the 
appellant's active duty service, the one-year presumptive 
period for the development of a cardiovascular disease, or 
his service-connected gastritis medicamentosa.  Additionally, 
although the post-service medical evidence of record 
indicates that the veteran has been treated for hypertension 
and ulcer residuals, no examiner has linked these disorders 
to the veteran's service-connected gastritis medicamentosa.  
Further, the appellant has not submitted any competent 
evidence otherwise suggesting such a nexus for the 
aforementioned disorders.  

Rather, the only evidence presented by the veteran that tends 
to show a connection between his coronary artery bypass and 
either service or his service-connected gastritis 
medicamentosa are his own statements.  Similarly, only the 
veteran's statements tend to show a connection between his 
hypertension and ulcer residuals and his service-connected 
gastritis medicamentosa.   However, his lay assertions of 
record claiming to relate his coronary artery bypass to 
either service or his service-connected gastritis 
medicamentosa, are not competent evidence relating a present 
condition to the appellant's military service.  Further, his 
lay assertions of record claiming to relate his hypertension 
and ulcer residuals to his service-connected gastritis 
medicamentosa, are not competent evidence relating a present 
condition to the appellant's military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, a well-
grounded claim requires competent evidence linking the 
veteran's coronary artery bypass to either the veteran's 
active duty service, the one-year presumptive period for the 
development of cardiovascular disease, or his service-
connected gastritis medicamentosa.  Likewise, a well-grounded 
claim requires competent evidence linking the veteran's 
hypertension and ulcer residuals to his service-connected 
gastritis medicamentosa.  In the absence of such evidence the 
Board finds that the appellant has failed to fulfill his 
statutory burden of submitting well-grounded claims of 
entitlement to service connection for a coronary artery 
bypass, to include as secondary to gastritis medicamentosa, 
hypertension secondary to gastritis medicamentosa, and ulcer 
residuals secondary to gastritis medicamentosa.  Under such 
circumstances these claims are denied as not well grounded. 

The Board acknowledges that the veteran is in receipt of 
Social Security Administration (SSA) benefits.  However, the 
veteran does not claim that these records provide a nexus to 
either service, the one-year presumptive period for the 
development of a cardiovascular disease, or his service-
connected gastritis medicamentosa.  In any event, there is no 
duty to assist the veteran with respect to the aforementioned 
claims as they are not well grounded.  See 38 U.S.C.A. § 
5107.    

Although the Board considered and denied the veteran's claim 
of entitlement to service connection for a coronary artery 
bypass, to include as secondary to service-connected 
gastritis medicamentosa, on a ground different from that of 
the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 
57 Fed.Reg. 49,747 (1992).

Finally, as pertinent to the above-addressed issues, the 
Board is of the opinion that its discussion above is 
sufficient to inform the veteran of the elements necessary to 
complete his application for claims for service connection.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  New and Material Evidence Claims

Service connection may be granted for a disorder, which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Further, cardiovascular disease, 
including hypertension, and peptic (gastric or duodenal) 
ulcers may be presumed to have been incurred during service 
if they become manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The original claims for service connection for hypertension 
and ulcer residuals appear to have been denied by a September 
1971 rating decision.  The Board observes that in a confirmed 
rating decision, dated in November 1971, the RO indicated 
that service connection for hypertension and ulcer residuals 
had been denied.  Although it does not appear that the 
veteran received notice of the denial of these claims in 
1971, the RO, in an October 1992 rating decision, reopened 
the veteran's claims for service connection for hypertension 
and ulcer residuals and undertook a de novo review of these 
claims.  However, service connection for hypertension and 
ulcer residuals was again denied because the evidence of 
record did show these disorders were incurred or aggravated 
by service.  The veteran, in October 1992, was provided 
notice of the denial of these claims.  However, as a timely 
appeal was not perfected, the October 1992 rating decision is 
final and may not be reopened on the same factual basis.  
38 U.S.C.A. § 7105.  A claim that is final may be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

With respect to the veteran's claims for hypertension and 
ulcer residuals, the evidence of record at the time of the 
October 1992 rating decision consisted of service medical 
records, private treatment records from Desert Hospital, 
dated from September to October 1970, private treatment 
records from Riverside General Hospital, dated from April to 
May 1971, VA examination reports, dated in August and 
September 1971, VA outpatient records, dated from October 
1991 to July 1992, and private medical records from Gila 
Regional Medical Center, dated from October 1991 to April 
1992. 

In regard to the veteran's claim for hypertension, the 
service medical records, including his September 1946 
discharge examination, are negative for any findings, 
treatment or diagnosis of hypertension.  On his discharge 
examination, his blood pressure was reported to have been 
164/70.  With respect to the veteran's ulcer residuals, the 
service medical records show that, in June 1945, he was 
treated for stomach complaints, including an upset stomach 
and diarrhea.  No pertinent diagnosis was made.  On his 
September 1946 discharge examination, he was reported to have 
had an upset stomach, nausea and vomiting.  There was no 
pain.  He was reported to have been taking Atabrine over the 
prior month.  The pertinent diagnosis was gastritis 
medicamentosa.  The service medical records are otherwise 
negative for any findings, treatment or diagnosis of an ulcer 
disorder or residuals therefrom. 

The private medical records from Desert Hospital, for 
treatment received from September to October 1970, indicate 
that the veteran was admitted with a history of bleeding 
ulcers which had begun over the prior several weeks.  In 
September 1970, he underwent an exploratory laparotomy, a 
vagotomy, a pyloroplasty and a gastrectomy.  No definite 
ulcer was observed.

In private treatment records, dated in May 1971, from 
Riverside General Hospital, the veteran was reported to have 
been well until August 1970 when he had an acute attack of 
bleeding ulcers.  He complained of constipation.  These 
records also show diagnoses for hypertension.
  
On VA examination in August 1971, the veteran was diagnosed 
with mild hypertension.  An upper gastrointestinal series 
revealed postoperative changes of the vagotomy clips.

VA outpatient treatment records, dated from October 1991 to 
July 1992, consistently diagnosed hypertension.  In October 
1991, the veteran was reported to have hypertension over the 
prior 40 years.

The remainder of the aforementioned medical evidence does not 
relate to the veteran's hypertension and ulcer residuals.  

Since the October 1992 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his hypertension and ulcer residuals:  (i) an 
undated medical pamphlet on helicobacter pylori from Krames 
Communications; (ii) private treatment records from St. 
John's Hospital, dated in August 1970; (iii) private 
treatment records from Desert Hospital, dated from September 
1970 to June 1975;  (iv) VA outpatient treatment records, 
dated from October 1991 to March 1998; (v) private test 
reports from Gila Regional Laboratory, dated in January 1996; 
(vi) VA hospital treatment records, dated from June to August 
1996; (vii) VA examination reports, dated in September 1996 
and March 1998; (viii) reports of VA tests and X-ray studies, 
dated from October to November 1996; (ix) an August 1999 
private medical statement from Roland K. Sanchez, M.D.; and 
(x) statements by the appellant and his service 
representative in support of his claim.  

After carefully considering the evidence submitted since the 
October 1992 RO decision, in light of evidence previously 
available, the Board is compelled to find that the veteran 
has not submitted evidence which is new and material with 
respect to his claims for hypertension and ulcer residuals.  
In this regard, the evidence submitted since the last final 
RO decision records the veteran's complaints of hypertension 
and ulcer residuals.  Further, it documents the contention 
that his symptoms began in service and offers current 
diagnoses for hypertension and ulcer residuals.  The 
treatment reports, however, do not address the etiology of 
the veteran's claimed disabilities beyond simply recording 
what the appellant himself reported.  In this regard, it must 
be recalled that before service connection may be granted 
there must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, as there remains no 
competent evidence linking hypertension and ulcer residuals 
to either service or the one-year presumptive period for the 
development of hypertension and ulcers, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

The appellant has suggested that his hypertension and ulcer 
residuals are due to his service.  Further, with respect to 
hypertension, he claims his non-service-connected ulcer, and 
residuals therefrom, caused or aggravated this disorder.  
While the statements from the veteran are new, they are 
immaterial because they do not provide a competent basis upon 
which to suggest that the appellant's military service caused 
or aggravated his disorders.  Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, he 
cannot provide the required medical nexus between 
hypertension and ulcer residuals and service.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Hence, his opinion is 
insufficient to reopen these claims.  

Therefore, the Board finds that competent evidence of a nexus 
between hypertension and ulcer residuals and either service 
or the one-year presumptive period for the development of 
hypertension and ulcers still has not been provided.  Hence, 
the evidence submitted since the last final decision is not 
new and material.  See Hodge v. West, 155 F.3d 1356 (1998).  
The benefits sought on appeal must be denied.

The Board again acknowledges that the veteran has been 
awarded SSA benefits.  However, the veteran is over 65 years 
of age and has not indicated whether he has had been awarded 
disability benefits or retirement benefits in the past.  
Moreover, he has not claimed that any records, with regard to 
past disability benefits, would offer a nexus between his 
hypertension and ulcer residuals and service.  Accordingly, 
in light of the above, and as neither the veteran, nor his 
representative, has requested that VA obtain records from SSA 
or suggested that any such records would be germane to the 
issues involved in the instant case, the Board concludes that 
a remand to obtain records from SSA is not warranted.

Additionally, the veteran, in correspondence received in 
April 1996, indicated that he received treatment for 
hypertension from 1987 to 1988 at the Reno, Nevada VA Medical 
Center.  These records have not been requested by the RO or 
submitted by the veteran.  However, as the veteran has made 
no assertions that these records would offer a nexus between 
his hypertension and service, the Board finds that a remand 
to obtain these records is not warranted.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.



The benefit of the doubt doctrine does not need to be applied 
in this case because 
the appellant has not fulfilled his threshold burden of 
submitting new and material 
evidence to reopen his finally disallowed claims.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


III.  Timeliness of Substantive Appeal

Appellate review of an adverse RO decision is initiated by 
the filing of a Notice of Disagreement and completed 
(perfected) by the filing of a Substantive Appeal after a 
Statement of the Case is issued.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200. 

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.202.

The Notice of Disagreement must be filed within one year of 
the date of mailing of the result of the initial review or 
determination.  A Substantive Appeal must be filed within 60 
days from the date of mailing of the Statement of the Case or 
within the remainder of the one year period after the date of 
the notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. 
§ 20.302(a), (b).

In the present case, in a March 1996 rating decision, the RO 
denied entitlement to an increased (compensable) evaluation 
for gastritis medicamentosa.  The appellant was notified 
thereof by letter dated in March 1996.  In response to this 
letter, the veteran submitted an NOD in March 1996.  The RO 
subsequently issued the veteran a Statement of the Case, with 
an attached cover letter dated in October 1996.  Thereafter, 
the veteran, in a statement received in January 1997, 
expressly disagreed with the continued denial of his claim of 
entitlement to an increased (compensable) evaluation for 
gastritis medicamentosa.  As this statement specifically 
identified the current issue on appeal and was received 
within one year of the denial of his claim for a compensable 
evaluation for gastritis medicamentosa, the Board finds that 
this is a proper and timely substantive appeal for the 
purposes of 38 C.F.R. §§ 20.202, 20.302.  


ORDER

Service connection for a coronary artery bypass, to include 
as secondary to service-connected gastritis medicamentosa, 
hypertension secondary to service-connected gastritis 
medicamentosa, and ulcer residuals secondary to service-
connected gastritis medicamentosa is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for 
hypertension and ulcer residuals, the appeal with respect to 
these issues is denied.

A timely substantive appeal has been submitted with respect 
to the veteran's claim of entitlement to an increased 
(compensable) evaluation for gastritis medicamentosa.  To 
this extent, the appeal of this issue is granted.


REMAND

Initially, the Board observes that Volume I of the claims 
files is in dire need of repair.  In this regard, the left 
flap is torn from the main body, and many documents are in 
danger of being lost or misplaced due to their not being 
secured to the folder itself.  Accordingly, in order preserve 
the integrity of the appellant's record, corrective action 
must be initiated at once.

As indicated above, the Board has found that the veteran 
submitted a timely substantive appeal with respect to his 
claim of entitlement to an increased (compensable) evaluation 
for gastritis medicamentosa.  However, before the Board may 
properly adjudicate this claim, further development is 
warranted.  

In this respect, the Board notes that a supplemental 
statement of the case (SSOC) has yet to be issued pertaining 
to an undated medical pamphlet on helicobacter pylori from 
Krames Communications, private treatment records from St. 
John's Hospital, dated in August 1970, private treatment 
records from Desert Hospital, dated from September 1970 to 
June 1975, VA outpatient treatment records, dated from 
October 1991 to March 1998, VA hospital medical reports for 
treatment received from June to August 1996, November 1996 VA 
X-ray studies, a March 1998 VA examination report, and an 
August 1999 private medical statement from Roland K. Sanchez, 
M.D.  The Board is required to remand a case to the 
originating agency, specifying the action to be taken when, 
during the course of review, it is determined that correction 
of a procedural defect is essential for a proper appellate 
decision.  38 C.F.R. § 19.9 (1999).  Inasmuch as there is no 
SSOC of record that contains a summary of the aforementioned 
evidence with respect to the veteran's claim of entitlement 
to an increased (compensable) evaluation for gastritis 
medicamentosa, or any indication that the RO has considered 
these reports with respect to this claim, the Board concludes 
that further development is in order.  See 38 C.F.R. 
§§ 19.29, 20.1304(c) (1999).

Therefore, this case is REMANDED for the following action:

1.	The RO should repair Volume I of the 
veteran's claim folder.  All of the 
veteran's records must be secured into 
the folder.  The veteran's service 
medical records should be placed in a 
separate manila folder and then attached 
to one of the volumes. 

2.	Upon completion of the above, the RO 
should review all evidence that has been 
associated with the claims files since 
the issuance of the October 1996 
Statement of the Case, and then 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
gastritis medicamentosa.  If any 
determination remains adverse to the 
appellant, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991).  Thereafter, the appellant 
should be afforded a reasonable 
opportunity to respond thereto.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 


